STATE OF WEST VIRGINIA

                                                                                    FILED
                          SUPREME COURT OF APPEALS                              November 12, 2014
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
HARVEY L. CLARK JR.,                                                           OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-1270	 (BOR Appeal No. 2048559)
                   (Claim No. 850060762)

ITMANN COAL COMPANY,
Employer Below, Respondent


                              MEMORANDUM DECISION
     Petitioner Harvey L. Clark Jr., pro se, appeals the decision of the West Virginia Workers’
Compensation Board of Review.

       This appeal arises from the Board of Review’s Final Order dated November 22, 2013, in
which the Board affirmed a June 25, 2013, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s March 18, 2013,
decision denying Mr. Clark’s request for authorization of a neurosurgical consultation at Wake
Forest Baptist Medical Center. The Court has carefully reviewed the records, written arguments,
and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Clark has requested authorization of a consultation with a neurosurgeon at Wake
Forest Baptist Medical Center. In support of his request, Mr. Clark submitted a July 10, 2008,
lumbar spine MRI report which revealed an apparent L3-L4 surgical fusion, significant spinal
stenosis at L2-L3 with varying degrees of impingement at all other levels, and a right-sided disc
protrusion at L5-S1. On March 18, 2013, the claims administrator denied Mr. Clark’s request for
authorization of a neurosurgical consultation based on a finding that there is insufficient medical
documentation to justify authorizing the requested consultation. In its Order affirming the March
18, 2013, claims administrator’s decision, the Office of Judges held that Mr. Clark has failed to
                                                1
show that the request for a neurosurgical consultation at Wake Forest Baptist Medical Center
constitutes medically necessary and reasonably required treatment in relation to a compensable
injury.

       The Office of Judges found that the request for authorization of a neurosurgical
consultation is not contained in the evidentiary record, and further found that the evidentiary
record contains no explanation regarding the medical necessity of the request for a neurosurgical
consultation. The Office of Judges then found that the five-year-old lumbar spine MRI report
submitted by Mr. Clark in support of his claim is insufficient to support a finding that the
requested neurosurgical consultation should be authorized. The Board of Review reached the
same reasoned conclusions in its decision of November 22, 2013. We agree with the reasoning
and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 12, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2